Name: Commission Regulation (EEC) No 2326/82 of 24 August 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 8 . 82 Official Journal of the European Communities No L 250/9 COMMISSION REGULATION (EEC) No 2326/82 of 24 August 1982 establishing unit values (or the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 27 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26 . 0 OJ No L 355, 10 . 12. 1981 , p . 26 . No L 250/ 10 Official Journal of the European Communities 26. 8 . 82 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 1 07.01-151 07.01 A II New potatoes 1 392 252-1 1 72-92 202-61 21-15 40 794 80-43 16-98 1.2 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 1 493 269-98 78-22 216-75 22-73 44 009 86-34 18-25 1.3 07.0 1 -45 1 07.01-47 ] 07.01 F II Beans of the species Phaseolus 4 570 826-54 239-48 663-56 69-59 134 731 264-32 55-87 1.4 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 680 1 027-18 297-62 824-63 86-49 167 437 328-48 69-43 1.6 07.01-63 ex 07.01 H Onions (other than sets) 327 59-46 17-02 47-58 4-94 9 587 18-71 3-97 1.7 07.01-67 ex 07.01 H Garlic 6 524 1 184-36 339-14 947-66 98-49 190 946 372-80 79-26 1.8 07.01-71 07.01 K Asparagus 30 217 5 471-72 1 582-77 4 397-52 459-12 885 368 1 745-67 368-53 1.9 07.01-73 07.01 L Artichokes 4 078 737-57 213-71 592-13 62-10 120 229 235-87 49-85 1.10 07.01-751 07.01-77 I 07.01 M Tomatoes 1 073 194-86 56-14 156-14 16-32 31 539 62-09 13-28 1.11 07.01-81 j 07.01-82 I 07.01 PI Cucumbers 445 80-80 23-14 64-65 6-72 13 028 25-43 5-40 1.12 07.01-93 07.01 S Sweet peppers 1 345 244-15 69-91 195-35 20-30 39 363 76-85 16-34 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena 942 171-23 49-33 137-20 14-34 27 714 54-56 11-67 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 2 072 374-83 108-60 300-92 31-56 61 101 119-87 25-33 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 937 169-52 49-12 136-09 14-27 27 634 54-21 11-46 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 818 330-17 94-54 264-18 27-45 53 231 103-92 22-09 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 056 552-66 160-13 443-68 46-53 90 087 176-73 37-35 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 7 568 1 373-88 393-41 1 099-30 114-25 221 502 432-46 91-94 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 7 774 1 411-27 404-12 1 129-22 117-36 227 530 444-23 94-45 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2 564 465-56 133-31 372-51 38-71 75 059 146-54 31-15 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 940 352-18 100-84 281-80 29-28 56 780 110-85 23-57 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 193 215-73 62-50 173-19 18-16 35 166 68-99 14-58 2.6.2 08.02-31  Mandarins and Wilkings 1 395 253-38 72-96 202-89 21-20 40 696 80-30 17-0? 2.6.3 08.02-32  Clementines 1 085 196-26 56-86 157-56 16-52 31 993 62-76 13 ·. 2.6.4 08.02-34 1 08.02-37 I  Tangerines and others 3 262 592-22 169-58 473-86 49-25 95 480 186-41 39-63 26 . 8 . 82 Official Journal of the European Communities No L 250/ 11 Code NIMEXE code ex 08.02-50 CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02 C Lemons, fresh 1 349 244-95 70-14 196-00 20-37 39 493 77-10 16-39 2.8 2.8.1 2.8.2 ex 08.02-70 ex 08.02-70 ex 08.02 D Grapefruit, fresh :  white  pink 2 234 2 048 405-67 371-75 116-16 106-45 324-60 297-46 33-73 30-91 65 404 59 936 127-69 117-01 27-15 24-88 2.9 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 3 192 579-53 165-95 463-70 48-19 93 433 182-42 38-78 2.10 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2 400 435-71 124-76 348-63 36-23 70 248 137-15 29-16 2.11 n 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1 605 291-51 83-47 233-25 24-24 46 999 91-76 19-51 2.12 08.07-10 08.07 A Apricots 961 174-59 49-99 139-70 14-51 28 149 54-95 11-68 2.13 ex 08.07-32 ex 08.07 B Peaches 3 840 697-29 200-88 558-74 58-42 112 858 222-19 47-52 2.14 ex 08.07-32 ex 08.07 B Nectarines 4 938 896-67 258-22 718-00 75-02 144 020 284-17 60-25 2.15 08.07-51 08.07-55 08.07 C Cherries 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.16 08.07-71 08.07-75 08.07 D Plums 1 870 339-53 97-22 271-67 28-23 54 741 106-87 22-72 2.17 08.08-11 08.08-15 08.08 A Strawberries 2 790 504-64 146-21 405-13 42-49 82 260 161-38 34-11 2.18 08.09-1 1 ex 08.09 Water melons 709 128-74 36-86 103-01 10-70 20 756 40-52 8-61 2.19 08.09-19 ex 08.09 Melons (other than water melons) 1 949 353-88 101-33 283-16 29-42 57 054 111-39 23-68 2.20 ex 08.09-90 ex 08.09 Kiwis 16 570 3 007-87 861-31 2 406-73 250-13 484 939 946-79 201-30